[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                   AUG 8 2007
                                 No. 07-10966                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                    D. C. Docket No. 06-00384-CR-T-24-TGW

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

FRANCISCO URIBE-REDONDO,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (August 8, 2007)

Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:

      On pleas of guilty, the district court sentenced appellant to concurrent prison

terms of 135 months for conspiring to possess while aboard a vessel subject to the
jurisdiction of the United States five kilograms or more of cocaine with intent to

distribute, and for possessing such cocaine aboard the same vessel with intent to

distribute. He now appeals his sentences, contending that his sentences are

unreasonable because the district court, in determining his sentence range under the

Guidelines, erred in refusing to adjust the offense level downward under U.S.S.G.

§ 3B1.2(b) for his having been a minor participant in the criminal activity. We

find no error and accordingly affirm.

      The facts underlying appellant’s offenses are these. On September 10, 2006,

a U.S. Coast Guard helicopter spotted a “go-fast” boat in the Caribbean Sea. As it

approached, those aboard the boat began to jettison bales of cocaine – even as the

helicopter fired warning shots. Further shots disabled the boat, and a Coast Guard

cutter approached. A boarding party boarded the boat, arrested appellant and five

other men, and recovered thirty-seven bales of cocaine weighing approximately

840 kilograms. Appellant and the others each gave a post-arrest statement.

Appellant stated that he had been recruited by Don Pedro, a Colombian, to pilot the

go-fast boat to Haiti.

      At sentencing, appellant acknowledged that he had been recruited to pilot

the go-fast boat and was to have been paid between 20 million and 40 million

pesos for doing so. Aside from being the boat’s captain, he said that his duties



                                          2
were the same as those of the other crewmen. He asked the court to reduce the

offense level under U.S.S.G. § 3B1.2(b), but, as noted above, the court refused to

do so.

         In his brief to us, appellant contends that the court should have granted the §

3B1.2(b) reduction because he was less culpable than unindicted co-conspirators –

that is, his role was minor when compared to the roles played by those involved in

the entire drug trafficking network. He was not an organizer, leader, manager, or

supervisor of the criminal activity.

         A defendant “who is less culpable than most other participants, but whose

role could not be described as minimal” is entitled to a two-level reduction for his

minor role. U.S.S.G. § 3B1.2(b), comment. (n.5). The defendant bears the burden

of proving that he played a minor role in the offense by a preponderance of the

evidence. United States v. De Varon, 175 F.3d 930, 939 (11th Cir. 1999) (en

banc).

         A district court applies a two-prong test in making a mitigating role

determination. Id. at 940-45. The first prong “measure[s] the defendant's role

against the relevant conduct for which [he] has been held accountable.” Id. at 940.

“Where the relevant conduct attributed to a defendant is identical to [his] actual

conduct, [he] cannot prove that [he] is entitled to a minor role adjustment simply



                                             3
by pointing to some broader criminal scheme in which [he] was a minor participant

but for which [he] was not held accountable.” Id. at 941. The first prong of De

Varon is often dispositive of the issue. See id. at 945.

      The second prong involves the comparison of the defendant’s conduct to that

of the other participants in the conduct for which the defendant was held

accountable. Id. at 944. Even if a defendant can show that his role was less than

that of other participants, this “may not be dispositive of role in the offense, since it

is possible that none are minor or minimal participants.” Id.

      The record supports the district court's finding that the conduct attributed to

appellant was identical to his actual conduct and that he was not substantially less

culpable than the other crew members on the go-fast boat. He was only held

accountable for the quantity of cocaine found on his boat; the existence of a larger

drug trafficking conspiracy was irrelevant. Further, while appellant asserts that his

role was less than that of the person who was actually captaining the go-fast boat at

the time the helicopter spotted it, this did not preclude the court from finding that

his role was not minor.

      In sum, the court committed no error in denying the § 3B1.2(b) downward

adjustment. It therefore follows that appellant’s sentences are not unreasonable.

      AFFIRMED.



                                            4